Citation Nr: 9908815	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from June 1985 to 
February 1990.  

The present appeal arises from an August 1992 rating decision 
in which the RO denied the veteran's claim of entitlement to 
service connection for schizophrenia.  The veteran's claim on 
appeal subsequently came before the Board, which in a 
February 1995 decision remanded the claim back to the RO for 
additional development. 

The Board notes that with respect to a February 1998 rating 
decision, the veteran filed an NOD as to the issues of 
increased (compensable) ratings for a residual fracture of 
the right middle finger, residual injury of the left little 
finger, and scars of the hands.  An SOC was issued in 
September 1998, but the veteran did not file a substantive 
appeal.  These issues are not inextricably intertwined with 
the issue on appeal and, not having been perfected for 
appellate review, they are not before the Board at this time.  


FINDING OF FACT

The veteran's allegation that his schizophrenia had its onset 
during service, or within the presumptive one-year period 
following service, is not supported by any medical evidence 
that would render the claim for service connection for that 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
induction medical examination in June 1984.  Upon clinical 
evaluation of the veteran, no abnormal findings or diagnoses 
were noted with respect to the veteran's mental state, and he 
was found qualified for active service.  During the course of 
his active military service, the veteran's medical records do 
not reflect any complaints, findings, or diagnoses of 
schizophrenia or other psychiatric abnormality.  In January 
1990, the veteran underwent a medical examination for 
purposes of separating from service.  A clinical evaluation 
of the veteran resulted in normal psychiatric findings, and 
no complaints or diagnosis of schizophrenia, or any other 
psychiatric abnormality, were noted.  

Thereafter, following his release from active service, the 
veteran submitted to the RO a Statement in Support of Claim 
(VA Form 21-4138), dated in July 1992, in which he filed a 
claim of entitlement to service connection for schizophrenia.  
In support of his claim the veteran submitted treatment 
records from the American Lake VA Medical Center (VAMC), 
dated from May 1992 to July 1992.  These records noted 
findings and a diagnosis for paranoid schizophrenia.  When 
seen in May 1992, the veteran described himself during 
childhood as lonely, depressed and "pushed around" by 
classmates.  He stated that his adjustment in the Navy had 
been marginal, and he felt that he had not been accepted.  He 
noted that he began drinking excessively in service. 

In March 1993, the veteran submitted a letter to the RO, in 
which he reported that there was no medical evidence prior to 
1992 which would support his claim for schizophrenia.  

Subsequently, the RO received American Lake VAMC treatment 
records and vocational rehabilitation counseling reports, 
some duplicative, dated from July 1992 to February 1995.  In 
particular, these documents reflected the veteran's 
participation in supportive counseling, and noted his 
difficulty with anxiety and stress.  It was also noted that 
the veteran's paranoid schizophrenia was improved and in 
remission.  

In October 1996, the veteran submitted to the RO a Statement 
in Support of Claim, in which he contended that his 
schizophrenia had not been diagnosed until 1992, but that his 
medical records documented symptomatology of the disorder 
following his separation from active service.  In further 
support of his claim, the veteran submitted copies of his 
active duty service medical records and VA treatment records.  
He also submitted statements from his mother and the Chief of 
Psychiatric Outpatient Services at the VAMC American Lake, 
dated in April 1996 and July 1996, respectively.  

In particular, a Department of the Navy memo, dated in 
September 1992, noted that the veteran suffered from a 
provisional thought disorder and based on a medical 
evaluation from the Veterans Administration (VA), he should 
be discharged from the naval reserve.  In a February 1991 
Report of Medical History, associated with the veteran's 
enlistment into the naval reserve, the veteran reported that 
he was in excellent health, and that he did not suffer from 
nervous trouble, depression, or excessive worry.  A statement 
from the VAMC American Lake to the Naval and Marine Corps 
Reserve Center, dated in August 1992, noted that the veteran 
was receiving treatment for a psychiatric disorder, and would 
not be able to meet his reserve drill requirements.  

In her statement to the RO, the veteran's mother reported 
that upon separating from the Navy, the veteran had problems 
adjusting and could not stay employed.  She also reported 
that he had problems making friends, was uncooperative, and 
blamed others for his problems.  In addition, the veteran's 
mother noted that the veteran believed someone to be after 
him or staring at him.  She indicated that as time went on, 
this paranoia worsened.  The Chief of Psychiatric Outpatient 
Services noted in a letter to the veteran, that the veteran 
had first received psychiatric treatment in June 1992, and 
had given a history of having experienced psychiatric 
symptomatology while in service.  The initial diagnosis was 
provisional thought disorder, which was later diagnosed as 
schizophrenia, paranoid type.   

The claims file also reflects that the RO made numerous 
attempts through various agencies to locate the veteran's 
service medical records associated with his service in the 
naval reserve.  No records were located, but a report (VA 
Form 70-3101-4) from the National Personnel Records Center, 
dated in August 1997, noted that the veteran had not perform 
any active service while a member of the naval reserve.  In a 
January 1998 administrative decision, the RO determined that 
the veteran's naval reserve medical records were unavailable 
for review.  

In April 1997, the RO received additional American Lake VAMC 
treatment records and vocational rehabilitation counseling 
reports, dated from April 1993 to March 1997.  In particular, 
these documents reflected the veteran's continued 
participation in supportive counseling, and noted his 
difficulty with anxiety and stress.  It was also noted that 
the veteran's paranoid schizophrenia was improved and in 
remission.  

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999), which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The law provides that a veteran shall be 
presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that time 
or where clear and unmistakable evidence demonstrates that 
the disability or disease existed prior to service and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
West 1991); 38 C.F.R. § 3.304(b) (1998).  Moreover, in the 
case of a psychosis, such as schizophrenia, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

After a review of the evidence and applicable regulations, 
the Board finds that the veteran's claim of service 
connection for schizophrenia is not well grounded.  In 
reaching this conclusion, we note that the veteran's service 
medical records do not reflect any findings or diagnoses 
whatsoever of schizophrenia or any other psychiatric 
disorder.  Moreover, neither the veteran's report of 
separation on his DD 214, nor his service medical records 
display any hint of irregular behavior during his tour of 
duty.  Therefore, the Board concludes, based on the record 
before us, that schizophrenia was not manifested in service. 

We also note that the veteran first sought psychiatric 
treatment for schizophrenia on June 30, 1992, at the VAMC 
American Lake.  This was more than one year after the 
veteran's separation from active service in January 1990, 
which therefore does not allow for presumptive service 
connection of the veteran's mental illness under 38 C.F.R. 
§§ 3.307 and 3.309.  We recognize that the veteran's mother, 
in a written statement to the RO, contended that the 
veteran's behavior during the presumption period was 
indicative of a psychotic disorder, and the veteran himself 
has given a history of experiencing schizophrenic symptoms 
during service.  The Board does not doubt the sincerity of 
the contentions that schizophrenia was manifested prior to 
the diagnosis of the disorder.  However, our decision must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of military service.  While the veteran's current mental 
illness is not in dispute, no competent medical evidence has 
been presented linking the veteran's disability to active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

In addition, neither the veteran or his family can meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting their own testimony as to diagnosis or etiology 
because, as lay persons, they are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); Carbino v. Gober, 1 Vet.App. 507, 510 
(1997).

The Board is also aware that attempts were made to locate the 
veteran's medical records for his period of service with the 
naval reserve.  These records were determined to be 
unavailable.  In moving forward on the veteran's appeal 
without the benefit of these records, we do not find that the 
veteran has not been unduly prejudiced.  In reaching this 
conclusion, we note that in March 1993, the veteran reported 
that there was no medical evidence prior to 1992 which would 
support his claim for schizophrenia.  In October 1996, he 
indicated that his service medical records documented 
symptomatology of schizophrenia during the one-year 
presumptive period.  That same month, the veteran submitted 
to the RO a copy of a February 1991 Report of Medical 
History, associated with his enlistment in the naval reserve, 
in which he reported himself in excellent health and noted no 
schizophrenic-type symptoms.

As noted above, the veteran's service medical records for his 
period of service between 1985 and 1990 do not evidence 
symptoms or a diagnosis for schizophrenia.  While there is no 
official record of the period of the veteran's reserve 
service, by the Report of Medical History, it appears that 
the veteran may have begun his reserve service more than a 
year after his separation from active service.  Therefore, 
any findings or symptoms of schizophrenia during the reserve 
period would be after the one-year presumptive period.  In 
any event, it was reported that he had not had any active 
service while in the reserve.  In view of this evidence, we 
do not find that the veteran's naval reserve medical records 
would necessarily support his claim.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for schizophrenia, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997); 
Rabideau, Montgomery, supra

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
schizophrenia must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for schizophrenia is 
denied, inasmuch as the claim therefor is not well grounded.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


